Citation Nr: 1403706	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  07-16 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to financial assistance for the purchase of an automobile and adaptive equipment or adaptive equipment only.

2.  Entitlement to specially adapted housing assistance.

3.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's spouse


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to July 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2010, the Veteran testified before the undersigned at a Travel Board hearing held at the RO.  A transcript of the hearing has been associated with the Veteran's claims folder.

In December 2010, the case was remanded for additional development.  

The Board also remanded a claim of entitlement to service connection for a skin disorder in December 2010.  Upon remand, the Appeals Management Center (AMC) issued a rating decision in July 2012 granting service connection for chloracne (a skin disorder) and assigning an initial 0 percent schedular disability rating effective from November 7, 2006.  The Veteran did not file a notice of disagreement with either the schedular rating or the effective date assigned by the AMC for that disability.  Thus, that issue is no longer before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim is granted during the pendency of an appeal, a second NOD must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran's claim was remanded in December 2010, in pertinent part, for the development of private treatment records.  Specifically, the Board noted that during a December 2008 VA aid and attendance examination, the Veteran had reported that he was hospitalized two months prior, at which time a private physician recommended he use a wheelchair permanently and restrict his activities because of his shortness of breath and recurring chest pain.  The Board further noted that records related to this hospitalization were not associated with the claims file, and instructed that the Veteran be requested to provide written authorization for those records.

A review of the claims file shows that correspondence was received from the Veteran in April 2011, in which he submitted a signed VA Form 21-4142, Authorization and Consent to Release Information to VA, for Texas Health Harris Methodist Hospital in Fort Worth, Texas.  However, it does not appear that efforts were taken to obtain such records on the Veteran's behalf.  Notably, it appears that this correspondence was associated with the claims file subsequent to the AMC's issuance of the July 2012 supplemental statement of the case (SSOC).  Regardless, inasmuch as potentially relevant records have been identified by the record and the Veteran has provided a release for such records, remand is once again necessary for the development of those records.

The Board notes that the release of information form submitted for the Texas Health Harris Methodist Hospital has, by now, likely expired.  Therefore, the Veteran should be contacted for an updated release so that VA may attempt to obtain those records in connection with the claim.

Accordingly, the case is REMANDED for the following actions:

1. 	The Veteran should be requested to provide updated written authorization for private treatment records from Texas Health Harris Methodist Hospital.

2. 	After securing any necessary release forms, all records of medical treatment which are not currently associated with the Veteran's claims file should be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

3. 	After completion of the above development, undertake any additional development deemed necessary by the record, and then readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished an SSOC and afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

